DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges no priority is claimed.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/27/2020, 3/16/2022 and 6/6/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Examiner’s Note on Restriction
Applicant has received an action on the merits for the originally presented invention.  The Examiner notes that Applicant has presented 1, 9, 16, 21 are slightly differing systems claims, 27, 35, 42, 47 are slightly differing method claims and that the Examiner has examined these claims as a single invention because the claims are obvious variants of each other.  However, if future amendments to the claims or newly submitted claims are directed towards inventions that are independent or distinct form the invention originally claimed, the Examiner may review these claims in view of MPEP section 806 which is partially quoted below.
The general principles relating to distinctness or independence may be summarized as follows:
(A) Where inventions are independent (i.e., no disclosed relation therebetween), restriction to one thereof is ordinarily proper, 
(B) Where inventions are related as disclosed but are distinct as claimed, restriction may be proper.
(C) Where inventions are related as disclosed but are not distinct as claimed, restriction is never proper.  
(D) A reasonable number of species may be claimed when there is an allowable claim generic thereto.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Battisti (WO2014020630).
Regarding Claim 1, Battisti (‘630) anticipates “an apparatus (paragraph 41: radar apparatus; paragraph 3: radar system with array of antennas, transmitter transmits signals… the echo radar signal detected by antennas of array antennas) comprising: 
a signal generator configured to generate a radar signal (paragraph 15: radar signal comprising pulse trains); 
at least one transmit antenna configured to transmit the radar signal (paragraph 3: in radar systems, the transmitter transmits signals as pulse trains; paragraph 15: transmitted radar signal comprising pulse trains, called transmitted pulse);
a plurality of antennas configured to receive a reflected radar signal, wherein each antenna of the plurality of antennas is configured to generate a respective received signal in response to the reflected radar signal (paragraph 15: the echo radar signal is a return signal produced by a target following the reflection thereof by a transmitted radar signal comprising pulse trains; paragraph 29-30: a step of receiving 101 the echo radar signal by means of an array of antennas A1, … AN tp provide a plurality of electric signals each associated to a respective antenna of the array of antennas A1,…AN.); and 
one or more processors (paragraphs 42: a processing chain comprising a processing module 10 adapted to execute steps 101-103 of the procedure 100, and a further processing module, 20, and in particular a digital processing module 20, intended to execute the computing step 104 of the processing procedure 100) configured to: 
generate a signal array as a digital representation of the received signals (paragraphs 43: digital to analog converter; paragraph 44: the digital signal processing modules 20 may be implemented by using one or more digital signals processors);
calculate a covariance matrix using the signal array (Figure 1; paragraph 34: for each of the filtered digital signals, estimating 105 a plurality of interference covariance matrix); 
determine one or more eigenvectors of the covariance matrix, wherein the one or more eigenvectors comprise a subset of all eigenvectors of the covariance matrix (Figure 1; paragraph 34: calculating 106 the eigenvalues and the associated eigenvectors of the covariance sub-matrixes), and 
wherein to determine the one or more eigenvectors, the one or more processors perform principal component analysis (Figure 1; paragraph 37: the dominant eigenvalues and eigenvectors of each sub-matrix are selected…therefore in this case, a Principal Components technique is applied to each sub-matrix); and 
determine one or more attributes of at least one target based on the one or more eigenvectors (Figure 1; paragraphs 39-40: calculating weight coefficients…inverse covariance sub-matrixes comprises an operation of constructing an equivalent inverse matrix for the entire coherent processing interval as a matrix having on one of its diagonals the inverse covariance sub-matrixes…filtering the digital signals based on the coefficients… for detecting the presence of a target and optionally estimating some features thereof, such as some motion parameters).”
Regarding independent Claim 27, which is a corresponding method claim of independent device claim 1, Battisti (‘630) anticipates all the claimed invention as shown above for claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Battisti (WO2014020630), and further in view of Cuicham (2018/0095171 A1).
Regarding Claim 2, which is dependent on independent claim 1, Battisti (‘630) discloses “to perform the principal component analysis, the one or more processors are configured to identify the one or more eigenvectors one at a time, each eigenvector of the one or more eigenvectors corresponding to a principal component and further corresponding to a different target of the at least one target (paragraph 36: Figure 2: three pulse sub-sequences S1-S5 of the pulse sequence of train which defines the coherent processing interval; paragraph 37: the dominant eigenvalues and eigenvectors of each sub-matrix are selected…therefore in this case, a Principal Components technique is applied to each sub-matrix; paragraph 38: eigenvalues and the associated eigenvectors are selected for each sub-matrix which maximize a predefined metric; paragraphs 39-40: calculating weight coefficients…inverse covariance sub-matrixes comprises an operation of constructing an equivalent inverse matrix for the entire coherent processing interval as a matrix having on one of its diagonals the inverse covariance sub-matrixes…filtering the digital signals based on the coefficients… for detecting the presence of a target and optionally estimating some features thereof, such as some motion parameters)”.
Battisti (‘630) does not explicitly disclose each eigenvector of the one or more eigenvectors “further corresponding to a different target of the at least one target.”
Cuicham (‘171) relates to the field of object detection and tracking systems, and more particularly to the field of radar processing systems and methods. Cuicham (‘171) teaches each eigenvector of the one or more eigenvectors “further corresponding to a different target of the at least one target (Paragraph 34: the principal component analysis techniques described herein can be more accurate than previously known techniques because they are generally less affected than previous techniques to detrimental effects of outlying data points and partial occlusion of a target object, for example…under certain conditions the principle component analysis method of determining the heading of a non-point object as described herein may provide inaccurate results. For example, if the non-point object is located at or very near to a border of a sensor's field of view, the cluster trajectory orientation as represented by eigenvector decomposition of a position data matrix as disclosed herein, may not align with the object's heading…some unusually shaped objects or multiple objects moving forward side by side may also be detected in which the cluster trajectory orientation may not align with the object's heading).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630) with the teaching of Cuicham (‘171) for improving target attribute processing more accurately (Cuicham (‘171) – paragraph 34). In addition, both of the prior art references, (Battisti (‘630) and Cuicham (‘171)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing eigenvectors decomposition of the data matrix for target attribute analysis.
Regarding Claim 28, which is dependent on independent claim 27, and which is a corresponding method claim of device claim 2, Battisti (‘630)/Cuicham (‘171) discloses all the claimed invention as shown above for claim 2.
Claims 3 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Battisti (WO2014020630)/Cuicham (2018/0095171 A1), and further in view of Fertik et al. (US 2012/0321204 A1).
Regarding Claim 3, which is dependent claim 2, Battisti (‘630)/Cuicham (‘171) discloses the claimed invention of claim 2. Battisti (‘630)/Cuicham (‘171) does not explicitly disclose “to perform the principal component analysis, the one or more processors are configured to: generate a random eigenvector as an initial guess for the one or more eigenvectors.”
Fertik et al. (‘204) is related to electronic data processing through eigenvector analysis. Fertik et al. (‘204) teaches “to perform the principal component analysis, the one or more processors are configured to: generate a random eigenvector as an initial guess for the one or more eigenvectors (paragraph 62: In step 910, the data processing module may construct the initial guess eigenvector…the first initial eigenvector at the start of the program is a constant or random number normalized to unit length…successive iterations including additions of documents and/or collecting data from a distributed network, the previous eigenvector is used as a starting guess for the new eigenvector); and 
iteratively refine the random eigenvector until values of the random eigenvector converge to a first eigenvector of the one or more eigenvectors (paragraph 52: the eigenvector-value pairs are determined via standard iterative methods...the resulting eigenvector-value pair may then be used in an iterative process to be the subsequent guess eigenvector…this operation, applied in an iterative manner will converge to the eigenvector solution)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630)/Cuicham (‘171) with the teaching of Fertik et al. (‘204) for improving target attribute processing by more precise data analysis (Fertik et al. (‘204) – paragraph 52). In addition, all the prior art references, (Battisti (‘630), Cuicham (‘171) and Fertik et al. (‘204)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, acquiring plurality of data points from plurality of scans, arranging data points in matrix or arrays, performing eigenvectors decomposition of the data matrix for data analysis.
Regarding Claim 29, which is dependent on claim 28, and which is a corresponding method claim of device claim 3, Battisti (‘630)/Cuicham (‘171)/Fertik et al. (‘204) discloses all the claimed invention as shown above for claim 3.

Claims 4-5 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Battisti (WO2014020630)/Cuicham (2018/0095171 A1), and further in view of Sirat et al. (US 5,379,352).
Regarding Claim 4, which is dependent claim 2, Battisti (‘630)/Cuicham (‘171) discloses the claimed invention of claim 2. Battisti (‘630)/Cuicham (‘171) does not explicitly disclose “to perform the principal component analysis, the one or more processors are configured to: generate a candidate eigenvector that, if included in the one or more eigenvectors, forms an orthonormal basis; and iteratively refine the candidate eigenvector by: generating a next candidate eigenvector; calculating a similarity metric whose value indicates a degree of similarity between the candidate eigenvector and the next candidate eigenvector; determining that the candidate eigenvector and the next candidate eigenvector are dissimilar based on comparing the value of the similarity metric to a threshold; and replacing the candidate eigenvector with the next candidate eigenvector based on determining that the candidate eigenvector and the next candidate eigenvector are dissimilar.”
Sirat et al. (‘352) relates to a method of processing signal data based on a Principal Component Transform, including a determination of an approximation of a statistically most significant eigenvector of a covariance matrix associated with said signal data represented in a vector space, and to an apparatus for executing the method. Sirat et al. (‘352) teaches “to perform the principal component analysis, the one or more processors are configured to: generate a candidate eigenvector that, if included in the one or more eigenvectors, forms an orthonormal basis (column 5 lines 32-48: Since this covariance matrix is positive symmetric it has an orthonormal set of eigenvectors that defines another base ep and eq for therein expressing each vector or matrix that can be expressed on the basis ex and ey…the covariance matrix takes the form of a diagonal matrix when mapped onto its eigenvector base, that is, it then has off-diagonal components equal to zero); and 
iteratively refine the candidate eigenvector by: generating a next candidate eigenvector; calculating a similarity metric whose value indicates a degree of similarity between the candidate eigenvector and the next candidate eigenvector (column 6 line 63 – column 7 line 19: it can be deduced from the diagram in FIG. 3, that each next estimate ck+1 tends to produce a smaller angle with the p-axis, that is the axis having a direction parallel to the eigenvector associated with the largest eigenvalue …this eigenvector is referred to as the statistically most significant eigenvector …thus, by enhancing each next estimate ck+1 into the direction of its predecessor ck by way of the weighting factor that incorporates the sign-function operating on said inner product, each next estimate ck+1 is developed further into the direction of the principal axis…upon termination of this iterative process, the last obtained estimate is taken as an approximation for the most significant eigenvector); 
determining that the candidate eigenvector and the next candidate eigenvector are dissimilar based on comparing the value of the similarity metric to a threshold; and
replacing the candidate eigenvector with the next candidate eigenvector based on determining that the candidate eigenvector and the next candidate eigenvector are dissimilar (column 8 lines 46-68: in Figure 8 a second diagrammatic example of an apparatus according to the invention is shown…like reference numerals indicate parts identical to or corresponding with those of the apparatus of Figure 7…the shown apparatus 90 has been extended with respect to the apparatus 70 according to Figure 7 by addition of a decision means 100 for deciding whether a current vector 
    PNG
    media_image1.png
    18
    44
    media_image1.png
    Greyscale
 produced by vector generator 72 should play a part in the vector construction according to Figure 3 that leads towards an approximation of the relevant eigenvector…for determining the approximation of the eigenvector of highest rank (most significant eigenvector), decision means 100 is left out of consideration, the apparatus 90 operating similarly to apparatus 70 of the previous Figure 7…upon having determined the last obtained estimate of the first eigenvector, it is normalized onto unity and stored as a first base vector in base memory 102…for determining each next approximation the apparatus 90 operates as follows…a first vector 
    PNG
    media_image1.png
    18
    44
    media_image1.png
    Greyscale
 produced is examined in decision means 100 for determining whether it leads towards inner product values with the previously determined base vectors small enough for taking it into account for the vector construction).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630)/Cuicham (‘171) with the teaching of Sirat et al. (‘352) to perform the Principal Component Analysis needing fewer and simpler calculations per iteration, for radar signal processing (Sirat et al. (‘352) – column 2 lines 3-7). In addition, all the prior art references, (Battisti (‘630), Cuicham (‘171), Sirat et al. (‘352)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, acquiring plurality of data points from signals, arranging data points in matrix or arrays, performing eigenvectors decomposition of the data matrix for signal processing.
Regarding Claim 5, which is dependent claim 2, Battisti (‘630)/Cuicham (‘171) discloses the claimed invention of claim 2. Battisti (‘630)/Cuicham (‘171) does not explicitly disclose “to perform the principal component analysis, the one or more processors are configured to: generate a candidate eigenvector that, if included in the one or more eigenvectors, forms an orthonormal basis; and iteratively refine the candidate eigenvector by: generating a next candidate eigenvector; calculating a similarity metric whose value indicates a degree of similarity between the candidate eigenvector and the next candidate eigenvector; determining that the candidate eigenvector and the next candidate eigenvector are similar based on comparing the value of the similarity metric to a threshold; and identifying the next candidate eigenvector as being an eigenvector of the one or more eigenvectors based on determining that the candidate eigenvector and the next candidate eigenvector are similar.”
Sirat et al. (‘352) relates to a method of processing signal data based on a Principal Component Transform, including a determination of an approximation of a statistically most significant eigenvector of a covariance matrix associated with said signal data represented in a vector space, and to an apparatus for executing the method.  Sirat et al. (‘352) teaches “to perform the principal component analysis, the one or more processors are configured to: generate a candidate eigenvector that, if included in the one or more eigenvectors, forms an orthonormal basis (column 5 lines 32-48: Since this covariance matrix is positive symmetric it has an orthonormal set of eigenvectors that defines another base ep and eq for therein expressing each vector or matrix that can be expressed on the basis ex and ey. The covariance matrix takes the form of a diagonal matrix when mapped onto its eigenvector base, that is, it then has off-diagonal components equal to zero); and 
iteratively refine the candidate eigenvector by: generating a next candidate eigenvector; calculating a similarity metric whose value indicates a degree of similarity between the candidate eigenvector and the next candidate eigenvector (column 6 line 63 – column 7 line 19: it can be deduced from the diagram in FIG. 3, that each next estimate ck+1 tends to produce a smaller angle with the p-axis, that is the axis having a direction parallel to the eigenvector associated with the largest eigenvalue…this eigenvector is referred to as the statistically most significant eigenvector…thus, by enhancing each next estimate ck+1 into the direction of its predecessor ck by way of the weighting factor that incorporates the sign-function operating on said inner product, each next estimate ck+1 is developed further into the direction of the principal axis…upon termination of this iterative process, the last obtained estimate is taken as an approximation for the most significant eigenvector); 
determining that the candidate eigenvector and the next candidate eigenvector are similar based on comparing the value of the similarity metric to a threshold; and identifying the next candidate eigenvector as being an eigenvector of the one or more eigenvectors based on determining that the candidate eigenvector and the next candidate eigenvector are similar (column 8 lines 46-68: In FIG. 8 a second diagrammatic example of an apparatus according to the invention is shown. Like reference numerals indicate parts identical to or corresponding with those of the apparatus of Figure 7…the shown apparatus 90 has been extended with respect to the apparatus 70 according to Figure 7 by addition of a decision means 100 for deciding whether a current vector 
    PNG
    media_image1.png
    18
    44
    media_image1.png
    Greyscale
 produced by vector generator 72 should play a part in the vector construction according to Figure 3 that leads towards an approximation of the relevant eigenvector…for determining the approximation of the eigenvector of highest rank (most significant eigenvector), decision means 100 is left out of consideration, the apparatus 90 operating similarly to apparatus 70 of the previous Figure 7…upon having determined the last obtained estimate of the first eigenvector, it is normalized onto unity and stored as a first base vector in base memory 102…for determining each next approximation the apparatus 90 operates as follows…a first vector 
    PNG
    media_image2.png
    20
    22
    media_image2.png
    Greyscale
 produced is examined in decision means 100 for determining whether it leads towards inner product values with the previously determined base vectors small enough for taking it into account for the vector construction)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630)/Cuicham (‘171) with the teaching of Sirat et al. (‘352) to perform the Principal Component Analysis needing fewer and simpler calculations per iteration, for radar signal processing (Sirat et al. (‘352) – column 2 lines 3-7). In addition, all the prior art references, (Battisti (‘630), Cuicham (‘171), Sirat et al. (‘352)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, acquiring plurality of data points from signals, arranging data points in matrix or arrays, performing eigenvectors decomposition of the data matrix for signal processing.
Regarding Claim 30, which is dependent on claim 28, and which is a corresponding method claim of device claim 4, Battisti (‘630)/Cuicham (‘171)/Sirat et al. (‘352) discloses all the claimed invention as shown above for claim 4.
Regarding Claim 31, which is dependent on claim 28, and which is a corresponding method claim of device claim 5, Battisti (‘630)/Cuicham (‘171)/Sirat et al. (‘352) discloses all the claimed invention as shown above for claim 5.

Claims 6-7, 16, 32-33 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Battisti (WO2014020630), and further in view of Silverstein et al. (US 5,262,785).
Regarding Claim 6, which is dependent on independent claim 1, Battisti (‘630) discloses the claimed invention of claim 1. Battisti (‘630) does not explicitly disclose “to determine the one or more attributes of the at least one target, the one or more processors are configured to: form a signal subspace using the one or more eigenvectors; project tones of different frequencies onto the signal subspace; and generate a pseudo spectrum based on the projected tones.”
Silverstein et al. (‘785) relates to radar detection of moving targets. Silverstein et al. (‘785) teaches “to determine the one or more attributes of the at least one target, the one or more processors are configured to: form a signal subspace using the one or more eigenvectors (column 6 lines 43-59: in an infinite number of realizations, source dwell manifold vectors a(fi) are contained entirely within the signal subspace); 
project tones of different frequencies onto the signal subspace; and generate a pseudo spectrum based on the projected tones (column 6 lines 59-66: Doppler processor 80 creates a frequency spectrum S(fi) that is equal to the reciprocal of the square of the value of the projection of the source dwell manifold vectors a(fi) onto the noise subspace eigenvectors ek. The non-orthogonality of the dwell manifold vectors a(fi) with the noise subspace eigenvectors for finite number of dwell realizations implies that the values of the frequency spectrum S(fi) will be finite)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630) with the teaching of Silverstein et al. (‘785) for improved radar detection of target (Silverstein et al. (‘785) – column 3 lines 57-59). In addition, all the prior art references, (Battisti (‘630), Silverstein et al. (‘785)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing eigenvectors decomposition of the data matrix for target attribute analysis.
Regarding Claim 7, which is dependent on independent claim 6, Battisti (‘630)/Silverstein et al. (‘785) discloses the claimed invention of claim 6. Battisti (‘630) does not explicitly disclose “the one or more processors are configured to determine the one or more attributes based on the pseudo spectrum.”
Silverstein et al. (‘785) Silverstein et al. (‘785) teaches “the one or more processors are configured to determine the one or more attributes based on the pseudo spectrum (column 6 line 67 – column 7 line 2: for signals from d moving targets received by M pulses per coherent dwell, the frequency spectrum S(fi) evaluated at accurate Doppler frequency estimates {fi})”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630) with the teaching of Silverstein et al. (‘785) for improved radar detection of target (Silverstein et al. (‘785) – column 3 lines 57-59). In addition, all the prior art references, (Battisti (‘630), Silverstein et al. (‘785)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing eigenvectors decomposition of the data matrix for target attribute analysis.
Regarding Claim 16, Battisti (‘630) discloses “an apparatus (paragraph 41: Figure 2: radar apparatus; paragraph 3: radar system with array of antennas, transmitter transmits signals… the echo radar signal detected by antennas of array antennas) comprising: 
a signal generator configured to generate a radar signal (paragraph 15: radar signal comprising pulse trains); 
at least one transmit antenna configured to transmit the radar signal (paragraph 3: in radar systems, the transmitter transmits signals as pulse trains; paragraph 15: transmitted radar signal comprising pulse trains, called transmitted pulse);  
a plurality of antennas configured to receive a reflected radar signal, wherein each antenna of the plurality of antennas is configured to generate a respective received signal in response to the reflected radar signal (paragraph 15: the echo radar signal is a return signal produced by a target following the reflection thereof by a transmitted radar signal comprising pulse trains; paragraph 29-30: a step of receiving 101 the echo radar signal by means of an array of antennas A1, … AN tp provide a plurality of electric signals each associated to a respective antenna of the array of antennas A1,…AN.); and 
one or more processors (paragraphs 42: a processing chain com3prising a processing module 10 adapted to execute steps 101-103 of the procedure 100, and a further processing module, 20, and in particular a digital processing module 20, intended to execute the computing step 104 of the processing procedure 100) configured to: 
generate a signal array as a digital representation of the received signals (paragraphs 43: digital to analog converter; paragraph 44: the digital signal processing modules 20 may be implemented by using one or31 more digital signals processors);
calculate a covariance matrix using the signal array (Figure 1; paragraph 34: for each of the filtered digital signals, estimating 105 a plurality of interference covariance matrix); 
determine eigenvectors of the covariance matrix along with eigenvalues corresponding to the eigenvectors (Figure 1; paragraph 34: calculating 106 the eigenvalues and the associated eigenvectors of the covariance sub-matrixes).” 
Battisti (‘630) does not explicitly disclose “perform spectral analysis on the received signals to identify areas of interest containing potential targets”, form a subspace using a subset of the eigenvectors of the covariance matrix; generate a steering array comprising vectors representing responses of the plurality of antennas to signals received from different directions in a field of view; generate a set of projections by projecting a subset of vectors from the steering array onto the subspace, wherein the subset of vectors corresponds to the areas of interest; and generate a pseudo spectrum based on the set of projections”.
Silverstein et al. (‘785) relates to radar detection of moving targets.  Silverstein et al. (‘785) teaches “perform spectral analysis on the received signals to identify areas of interest containing potential targets (column 6 line 67 – column 7 line 1: for signals from d moving targets received by M pulses per coherent dwell, the frequency spectrum S(fi) evaluated at accurate Doppler frequency estimates)”,  
“form a subspace using a subset of the eigenvectors of the covariance matrix (column 3 line 21-48: a covariance generation unit constructs a sample covariance  matrix from a number of uncorrelated realizations…for a coherent dwell with M received echoes, the sample covariance matrix will be an MxM matrix…an eigen analysis processor generates a set of eigenvectors and eigenvalues from the sample covariance matrix…this results in two orthogonal subspaces referred to as a signal subspace and a noise subspace…the moving targets can be represented as vectors…these moving target vectors are primarily contained within the signal subspace, hence they are approximately orthogonal to the noise subspace and may be separated…once they are separated, the relative powers of the moving targets may be determined…a source number estimator determines the number of moving targets from the eigenvectors…a Doppler processor estimates the Doppler frequency shifts of the number of moving targets by employing a temporal frequency version of the super resolution spatial frequency estimation algorithms such as MUSIC, Root-MUSIC, or ESPRIT…a power estimation processor performs analysis based upon the effects of fluctuations due to finite data sampling on a sample covariance matrix… a target detection logic unit identifies moving targets to be tracked based upon the field-of-view and signal to noise ratio of the source. A signal synthesis and decoding unit processes the identified signals and suppresses undesired moving targets for presentation on an output device);
generate a steering array comprising vectors representing responses of the plurality of antennas to signals received from different directions in a field of view (column 4 lines 45 – column 5 line 12: the angular direction (steering)is chosen by adjusting the phase of the signals at each phased array element…this steering process applies equally to both transmission and reception. In the interval between successive coherent dwells, the radar beam may be directed to other sectors 2-7, or 9 for similar sensing, and thus coverage of several fields of view may be interleaved to efficiently use the radar resources);
generate a set of projections by projecting a subset of vectors from the steering array onto the subspace (column 6 lines 43-58: In an infinite number of realizations, source dwell manifold vectors a(fi) are contained entirely within the signal subspace, hence they are orthogonal to the noise subspace…for finite numbers of dwell realization, the source dwell manifold vectors are only approximately orthogonal to the noise subspace eigenvectors…the explicit functional dependence on the system parameters of the finite projections of the source dwell manifold vectors a(fi) onto the noise subspace eigenvectors provide the necessary information to determine the relative source powers…a power estimation processor 70 performs computational analysis based upon fundamental considerations of the effects of fluctuations due to finite data samples on the mathematical structure of sample covariance matrix RN; column 7 lines 24-30: power estimation processor 70 calculates the projection of the estimated source dwell manifold vectors a(fi) onto the approximate noise subspace eigenvectors subspace eigenvectors ek of the sample covariance matrix RN), 
wherein the subset of vectors corresponds to the areas of interest; and generate a pseudo spectrum based on the set of projections (column 6 lines 59-66: Doppler processor 80 creates a frequency spectrum S(fi) that is equal to the reciprocal of the square of the value of the projection of the source dwell manifold vectors a(fi) onto the noise subspace eigenvectors ek. The non-orthogonality of the dwell manifold vectors a(fi) with the noise subspace eigenvectors for finite number of dwell realizations implies that the values of the frequency spectrum S(fi) will be finite)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630) with the teaching of Silverstein et al. (‘785) for improved radar detection of target (Silverstein et al. (‘785) – column 3 lines 57-59). In addition, all the prior art references, (Battisti (‘630), Silverstein et al. (‘785)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing eigenvectors decomposition of the data matrix for target attribute analysis.
Regarding Claim 32, which is dependent on claim 27, and which is a corresponding method claim of device claim 6, Battisti (‘630)/Cuicham (‘171)/Silverstein et al. (‘785) discloses all the claimed invention as shown above for claim 6.
Regarding Claim 33, which is dependent on claim 32, and which is a corresponding method claim of device claim 7, Battisti (‘630)/Cuicham (‘171)/Silverstein et al. (‘785) discloses all the claimed invention as shown above for claim 7.
Regarding independent Claim 42, which is a corresponding method claim of device claim 16, Battisti (‘630)/Silverstein et al. (‘785) discloses all the claimed invention as shown above for claim 16.

Claims 8-10 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Battisti (WO2014020630), and further in view of Kanamoto (US 2012/242535 A1).
Regarding Claim 8, which is dependent on independent claim 1, Battisti (‘630) discloses the claimed invention of claim 1. Battisti (‘630) does not explicitly disclose “the one or more attributes comprise at least one of a distance of the at least one target and a direction of arrival of the at least one target.”
Kanamoto (‘535) relates to an electronic scanning radar apparatus and a received wave direction estimating method.  Kanamoto (‘535) teaches “the one or more attributes comprise at least one of a distance of the at least one target and a direction of arrival of the at least one target (paragraph 247: derive a spectrum having peak characteristics matching the direction of a target; paragraph 36: the presence of a target is detected and can calculate the direction of arrival of the received wave based on the extended complex data)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630) with the teaching of Kanamoto (‘535) for improving target attribute processing more accurately (Cuicham (‘171) – paragraph 34). In addition, all the prior art references, (Battisti (‘630), Kanamoto (‘535)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing eigenvectors decomposition of the data matrix for target attribute analysis.
Regarding Claim 9, Battisti (‘630) discloses “an apparatus (paragraph 41: Figure 2: radar apparatus; paragraph 3: radar system with array of antennas, transmitter transmits signals… the echo radar signal detected by antennas of array antennas) comprising: 
a signal generator configured to generate a radar signal (paragraph 15: radar signal comprising pulse trains); 
at least one transmit antenna configured to transmit the radar signal (paragraph 3: in radar systems, the transmitter transmits signals as pulse trains; paragraph 15: transmitted radar signal comprising pulse trains, called transmitted pulse); 
a plurality of antennas configured to receive a reflected radar signal, wherein each antenna of the plurality of antennas is configured to generate a respective received signal in response to the reflected radar signal (paragraph 15: the echo radar signal is a return signal produced by a target following the reflection thereof by a transmitted radar signal comprising pulse trains; paragraph 29-30: a step of receiving 101 the echo radar signal by means of an array of antennas A1, … AN tp provide a plurality of electric signals each associated to a respective antenna of the array of antennas A1,…AN.); and 
one or more processors (paragraphs 42: a processing chain com3prising a processing module 10 adapted to execute steps 101-103 of the procedure 100, and a further processing module, 20, and in particular a digital processing module 20, intended to execute the computing step 104 of the processing procedure 100) configured to: 
generate a signal array as a digital representation of the received signals (paragraphs 43: digital to analog converter; paragraph 44: the digital signal processing modules 20 may be implemented by using one or31 more digital signals processors);
calculate a covariance matrix using the signal array (Figure 1; paragraph 34: for each of the filtered digital signals, estimating 105 a plurality of interference covariance matrix); 
determine eigenvectors of the covariance matrix along with eigenvalues corresponding to the eigenvectors (Figure 1; paragraph 34: calculating 106 the eigenvalues and the associated eigenvectors of the covariance sub-matrixes).”
Battisti (‘630) does not explicitly disclose “perform spectral analysis on the received signals to generate an initial estimate of a total number of targets in a field of view,” “generate a final estimate of the total number of targets using the eigenvalues and the initial estimate.”
Kanamoto (‘535) relates to an electronic scanning radar apparatus and a received wave direction estimating method. Kanamoto (‘535) teaches “perform spectral analysis on the received signals to generate an initial estimate of a total number of targets in a field of view (paragraph 102: when the beat signals acquired in FIG. 2A are frequency-transformed (through the use of a Fourier transform, a DTC, a Hadamard transform, a wavelet transform, or the like), one peak value is generated in each of an ascending region and a descending region in the case of a single target; paragraph 122: the pair fixing unit 27 creates a table shown in FIG. 5 based on the input distance r, the input relative velocity v, and the input peak levels pu and pd of the ascending region and the descending region, determines a suitable combination of the peaks of the ascending region and the descending region for each target, fixes the pair of the peaks of the ascending region and the descending region using a table shown in FIG. 6, and outputs a target group number indicating the fixed distance r and the fixed relative velocity v to the target fixing unit 31…the pair fixing unit sends the frequency point in which the pair is fixed to the frequency resolving unit 22 and determines the complex data to be sent to the azimuth detecting unit 60. In FIG. 6, the distance, the relative velocity, and the frequency point (the ascending region or the descending region) are stored in correspondence to the target group number…the tables shown in FIGS. 5 and 6 are stored in an internal storage unit of the pair fixing unit 27…since the directions of the respective target groups are not determined, the positions in the lateral direction parallel to the arrangement direction of the receiving antennas 1-1 to 1-n with respect to the axis perpendicular to the arrangement direction of the antenna array in the electronic scanning radar apparatus have not been determined),” and  
“generate a final estimate of the total number of targets using the eigenvalues and the initial estimate (paragraphs 290-293: the pseudo-inverse covariance matrix creating unit 625 creates a pseudo-inverse covariance matrix through the use of the above-mentioned computational equation based on the eigenvalues and the eigenvectors calculated by the eigenvalue decomposition unit 623 in step Sa153… in step Sa162, the power spectrum calculating unit 680 detects the number of targets and the angles indicating the directions of the targets based on the calculated power spectrum)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630) with the teaching of Kanamoto (‘535) for improving target attribute processing more accurately (Cuicham (‘171) – paragraph 34). In addition, all the prior art references, (Battisti (‘630), Kanamoto (‘535)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing eigenvectors decomposition of the data matrix for target attribute analysis.
Regarding claim 10, which is dependent on claim 9, Battisti (‘630)/Kanamoto (‘535) discloses all the claimed invention of claim 9. Battisti (‘630) further discloses “the one or more processors are further configured to: identify a subset of eigenvectors of the covariance matrix based on the final estimate of the total number of targets (Figure 1; paragraph 34: calculating 106 the eigenvalues and the associated eigenvectors of the covariance sub-matrixes)”.
Regarding Claim 34, which is dependent on claim 27, and which is a corresponding method claim of device claim 8, Battisti (‘630)/Kanamoto (‘535) discloses all the claimed invention as shown above for claim 8.
Regarding independent Claim 35, which is a corresponding method claim of independent device claim 9, Battisti (‘630)/Kanamoto (‘535) discloses all the claimed invention as shown above for claim 9.
Regarding Claim 36, which is dependent on claim 35, and which is a corresponding method claim of device claim 10, Battisti (‘630)/Kanamoto (‘535) discloses all the claimed invention as shown above for claim 10.

Claim 11 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Battisti (WO2014020630), in view of Kanamoto (US 2012/242535 A1), and further in view of Silverstein et al. (US 5,262,785).
Regarding Claim 11, which is dependent on claim 10, Battisti (‘630)/Kanamoto (‘535) discloses the claimed invention of claim 10. Battisti (‘630)/Kanamoto (‘535) does not explicitly disclose “the one or more processors are further configured to: identify the subset of eigenvectors by excluding a number of eigenvectors whose eigenvalues are largest, the number of eigenvectors excluded being equal to the final estimate of the total number of targets; form a noise subspace using the subset of eigenvectors.”
Silverstein et al. (‘785) relates to radar detection of moving targets.  Silverstein et al. (‘785) teaches “the one or more processors are further configured to: identify the subset of eigenvectors by excluding a number of eigenvectors whose eigenvalues are largest, the number of eigenvectors excluded being equal to the final estimate of the total number of targets; 
form a noise subspace using the subset of eigenvectors (column 3 line 21-48: a covariance generation unit constructs a sample covariance  matrix from a number of uncorrelated realizations…for a coherent dwell with M received echoes, the sample covariance matrix will be an MxM matrix…an eigen analysis processor generates a set of eigenvectors and eigenvalues from the sample covariance matrix…this results in two orthogonal subspaces referred to as a signal subspace and a noise subspace…the moving targets can be represented as vectors…these moving target vectors are primarily contained within the signal subspace, hence they are approximately orthogonal to the noise subspace and may be separated…once they are separated, the relative powers of the moving targets may be determined…a source number estimator determines the number of moving targets from the eigenvectors…a Doppler processor estimates the Doppler frequency shifts of the number of moving targets by employing a temporal frequency version of the super resolution spatial frequency estimation algorithms such as MUSIC, Root-MUSIC, or ESPRIT…a power estimation processor performs analysis based upon the effects of fluctuations due to finite data sampling on a sample covariance matrix… a target detection logic unit identifies moving targets to be tracked based upon the field-of-view and signal to noise ratio of the source…a signal synthesis and decoding unit processes the identified signals and suppresses undesired moving targets for presentation on an output device); 
generate a set of projections by projecting vectors of a steering array onto the noise subspace column 4 lines 45 – column 5 line 12: the angular direction (steering)is chosen by adjusting the phase of the signals at each phased array element…this steering process applies equally to both transmission and reception. In the interval between successive coherent dwells, the radar beam may be directed to other sectors 2-7, or 9 for similar sensing, and thus coverage of several fields of view may be interleaved to efficiently use the radar resources; column 6 lines 43-58: In an infinite number of realizations, source dwell manifold vectors a(fi) are contained entirely within the signal subspace, hence they are orthogonal to the noise subspace. For finite numbers of dwell realization, the source dwell manifold vectors are only approximately orthogonal to the noise subspace eigenvectors…the explicit functional dependence on the system parameters of the finite projections of the source dwell manifold vectors a(fi) onto the noise subspace eigenvectors provide the necessary information to determine the relative source powers…a power estimation processor 70 performs computational analysis based upon fundamental considerations of the effects of fluctuations due to finite data samples on the mathematical structure of sample covariance matrix RN; column 7 lines 24-30: power estimation processor 70 calculates the projection of the estimated source dwell manifold vectors a(fi) onto the approximate noise subspace eigenvectors subspace eigenvectors ek of the sample covariance matrix RN); and 
generate a pseudo spectrum based on the set of projections (column 6 lines 59-66: Doppler processor 80 creates a frequency spectrum S(fi) that is equal to the reciprocal of the square of the value of the projection of the source dwell manifold vectors a(fi) onto the noise subspace eigenvectors ek…the non-orthogonality of the dwell manifold vectors a(fi) with the noise subspace eigenvectors for finite number of dwell realizations implies that the values of the frequency spectrum S(fi) will be finite)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630)/Kanamoto (‘535) with the teaching of Silverstein et al. (‘785) for improved radar detection of target (Silverstein et al. (‘785) – column 3 lines 57-59). In addition, all the prior art references, (Battisti (‘630), Kanamoto (‘535), Silverstein et al. (‘785)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, , transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing eigenvectors decomposition of the data matrix for target attribute analysis.
Regarding Claim 37, which is dependent on claim 36, and which is a corresponding method claim of device claim 11, Battisti (‘630)/Kanamoto (‘535)/Silverstein et al. (‘785) discloses all the claimed invention as shown above for claim 11.

Claims 12 and 38 rejected under 35 U.S.C. 103 as being unpatentable over Battisti (WO2014020630)/Kanamoto (US 2012/242535 A1)/Silverstein et al. (US 5,262,785), and further in view of Davis et al. (US 2017/0293025 A1).
Regarding Claim 12, which is dependent on claim 11, Battisti (‘630)/Kanamoto (‘535)/Silverstein et al. (‘785) discloses the claimed invention of claim 10. Battisti (‘630)/Kanamoto (‘535)/Silverstein et al. (‘785) does not explicitly disclose “the one or more processors are further configured to: identify one or more attributes of at least one target based on the pseudo spectrum.”
Davis et al. (‘025) is directed to radar systems. Davis et al. (‘025) teaches “the one or more processors are further configured to: identify one or more attributes of at least one target based on the pseudo spectrum (column 6 line 67 – column 7 line 2: for signals from d moving targets received by M pulses per coherent dwell, the frequency spectrum S(fi) evaluated at accurate Doppler frequency estimates {fi}).”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630)/Kanamoto (‘535)/Silverstein et al. (‘785) with the teaching of Davis et al. (‘025) for improved radar detection of target (Davis et al. (‘025) – paragraph 6). In addition, all the prior art references, (Battisti (‘630), Kanamoto (‘535), Silverstein et al. (‘785), Davis et al. (‘025)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing eigenvectors decomposition of the data matrix for target attribute analysis.
Regarding Claim 38, which is dependent on claim 37, and which is a corresponding method claim of device claim 12, Battisti (‘630)/Kanamoto (‘535)/Silverstein et al. (‘785)/Davis et al. (‘025) discloses all the claimed invention as shown above for claim 12.

Claims 13-14 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Battisti (WO2014020630)/Kanamoto (US 2012/242535 A1), and further in view of Davis et al. (US 2017/0293025 A1).
Regarding Claim 13, which is dependent on claim 9, Battisti (‘630)/Kanamoto (‘535) discloses the claimed invention of claim 13. Battisti (‘630)/Kanamoto (‘535) does not explicitly disclose “to perform the spectral analysis, the one or more processors are configured to apply a discrete Fourier transform (DFT) to the received signals.”
Davis et al. (‘025) is directed to radar systems. Davis et al. (‘025) teaches “to perform the spectral analysis, the one or more processors are configured to apply a discrete Fourier transform (DFT) to the received signals (paragraph 55: he Doppler processing (1180) has as input of time samples and performs a Fourier transform processing (e.g., FFT, DFT or channelizer) to generate Doppler information stored in RDC2 (1182)).”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630)/Kanamoto (‘535) with the teaching of Davis et al. (‘025) for improved radar detection of target (Davis et al. (‘025) – paragraph 6). In addition, all the prior art references, (Battisti (‘630), Kanamoto (‘535), Davis et al. (‘025)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing eigenvectors decomposition of the data matrix for target attribute analysis.
Regarding Claim 14, which is dependent on claim 13, Battisti (‘630)/Kanamoto (‘535) discloses the claimed invention of claim 10. Battisti (‘630)/Kanamoto (‘535) does not explicitly disclose “to generate the initial estimate of the total number of targets, the one or more processors are configured to identify each target as corresponding to a respective peak in a spectrum produced by the DFT.”
Davis et al. (‘025) is directed to radar systems.  Davis et al. (‘025) teaches “to generate the initial estimate of the total number of targets, the one or more processors are configured to identify each target as corresponding to a respective peak in a spectrum produced by the DFT (paragraph 37: FIG. 7 illustrates the real part of the output of the matched filter when there are two objects that have a differential range delay of 2 chip durations. The filter output shows two distinct peaks in the output of the matched filter).”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630)/Kanamoto (‘535) with the teaching of Davis et al. (‘025) for improved radar detection of target (Davis et al. (‘025) – paragraph 6). In addition, all the prior art references, (Battisti (‘630), Kanamoto (‘535), Davis et al. (‘025)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing eigenvectors decomposition of the data matrix for target attribute analysis.
Regarding Claim 39, which is dependent on claim 35, and which is a corresponding method claim of device claim 13, Battisti (‘630)/Kanamoto (‘535)/Davis et al. (‘025) discloses all the claimed invention as shown above for claim 13.
Regarding Claim 40, which is dependent on claim 39, and which is a corresponding method claim of device claim 14, Battisti (‘630)/Kanamoto (‘535)/Davis et al. (‘025) discloses all the claimed invention as shown above for claim 14.

Claims 15 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Battisti (WO2014020630)/Kanamoto (US 2012/242535 A1), and further in view of Wang et al. (US 2021/0364616 A1).
Regarding Claim 15, which is dependent on claim 9, Battisti (‘630)/Kanamoto (‘535) discloses the claimed invention of claim 9. Battisti (‘630)/Kanamoto (‘535) does not explicitly disclose “to perform the spectral analysis, the one or more processors are configured to execute a constant false alarm rate (CFAR) detection algorithm using the received signals as input.”
Wang et al. (‘616) relates to the field of radar technology. Wang et al. (‘616) teaches “to perform the spectral analysis, the one or more processors are configured to execute a constant false alarm rate (CFAR) detection algorithm using the received signals as input (paragraph 75: Referring again to FIG. 3, presence of a target is detected from the integrated RD map at step 60. More particularly, based on the integrated RD map, detection is carried out to determine the presence of the target at the range-Doppler cell of interest. Known constant false alarm rate (CFAR) methods may be used for RD detection at step 60).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630)/Kanamoto (‘535) with the teaching of Wang et al. (‘616) for improved radar detection of target (Wang et al. (‘616) – paragraph 3). In addition, all the prior art references, (Battisti (‘630), Kanamoto (‘535), Wang et al. (‘616)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing eigenvectors decomposition of the data matrix for target attribute analysis.
Regarding Claim 41, which is dependent on claim 35, and which is a corresponding method claim of device claim 15, Battisti (‘630)/Kanamoto (‘535)/Wang et al. (‘616) discloses all the claimed invention as shown above for claim 15.

Claims 17 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Battisti (WO2014020630), in view of Silverstein et al. (US 5,262,785), and further in view of Wang et al. (US 2021/0364616 A1).
Regarding Claim 17, which is dependent on independent claim 16, Battisti (‘630)/Silverstein et al. (‘785) discloses the claimed invention of claim 16. Battisti (‘630)/ Silverstein et al. (‘785) does not explicitly disclose “to perform the spectral analysis, the one or more processors are configured to apply a discrete Fourier transform (DFT) to the received signals to generate a set of bins representing the received signals in a range domain, and wherein the one or more processors are configured to identify the areas of interest based on values of the set of bins.”
Wang et al. (‘616) relates to the field of radar technology.  Wang et al. (‘616) teaches “to perform the spectral analysis, the one or more processors are configured to apply a discrete Fourier transform (DFT) to the received signals to generate a set of bins representing the received signals in a range domain, and wherein the one or more processors are configured to identify the areas of interest based on values of the set of bins (paragraph 84: Referring now to FIG. 11, data flow during the DOA estimation method 150 of FIG. 10 is shown. The DOA estimation method 150 begins with a data cube of dimensions M×Np×N containing all the data from one (1) range bin. Doppler discrete-time Fourier transform (DFT) is then conducted for every Tx-Rx pair on the data array of size 1×N.sub.p…this converts the data cube into a data matrix of size M×N. Virtual array formation is then performed to generate an array of size MN×1 for DOA estimation)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630)/Kanamoto (‘535) with the teaching of Wang et al. (‘616) for improved radar detection of target (Wang et al. (‘616) – paragraph 3). In addition, all the prior art references, (Battisti (‘630), Kanamoto (‘535), Wang et al. (‘616)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing eigenvectors decomposition of the data matrix for target attribute analysis.
Regarding Claim 43, which is dependent on claim 42, and which is a corresponding method claim of device claim 17, Battisti (‘630)/Kanamoto (‘535)/ Wang et al. (‘616) discloses all the claimed invention as shown above for claim 17.

Claims 18 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Battisti (WO2014020630)/Silverstein et al. (US 5,262,785)/Wang et al. (US 2021/0364616 A1), and further in view of Davis et al. (US 2017/0293025 A1).
Regarding Claim 18, which is dependent on independent claim 17, Battisti (‘630)/Silverstein et al. (‘785)/Wang et al. (‘616) discloses the claimed invention of claim 17. Battisti (‘630)/Silverstein et al. (‘785)/Wang et al. (‘616) does not explicitly disclose “the one or more processors are configured to identify the areas of interest as being distances associated with bins whose values exceed a threshold.”
Davis et al. (‘025) is directed to radar systems.  Davis et al. (‘025) teaches “the one or more processors are configured to identify the areas of interest as being distances associated with bins whose values exceed a threshold (paragraph 90: for each untagged sample in RDC3, the decimator/sparsifier compares the magnitude of the sample to one or more thresholds configured by the control processor…depending on the outcome of the comparison, a set of samples, including the sample, are stored in one of one or more distinct memory buffers. Preferably, the set of samples are samples with similar Doppler, range and/or angle (azimuth and/or elevation) …in the preferred embodiment, the set includes all samples with the same range and Doppler…these buffers are called the sparsified RDC3 (sRDC3) …in a preferred embodiment, different thresholds may be configured for different range bins. In another preferred embodiment, the thresholds are determined by analyzing histograms of RDC3 sample magnitudes. Different histograms may be computed for different subsets of RDC3 (e.g., one histogram per range bin).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630)/Silverstein et al. (‘785)/Wang et al. (‘616) with the teaching of Davis et al. (‘025) for improved radar detection of target (Davis et al. (‘025) – paragraph 6). In addition, all the prior art references, (Battisti (‘630), Silverstein et al. (‘785), Wang et al. (‘616), Davis et al. (‘025)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing eigenvectors decomposition of the data matrix for target attribute analysis.
Regarding Claim 44, which is dependent on claim 43, and which is a corresponding method claim of device claim 18, Battisti (‘630)/Silverstein et al. (‘785)/Davis et al. (‘025) discloses all the claimed invention as shown above for claim 18.

Claims 19-23 and 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Battisti (WO2014020630)/Silverstein et al. (US 5,262,785), and further in view of Davis et al. (US 2017/0293025 A1).
Regarding Claim 19, which is dependent on independent claim 16, Battisti (‘630)/Silverstein et al. (‘785) discloses the claimed invention of claim 16. Battisti (‘630)/Silverstein et al. (‘785) does not explicitly disclose “to perform the spectral analysis, the one or more processors are configured to apply a discrete Fourier transform (DFT) to the received signals to generate a set of bins representing the received signals in an azimuth or elevation domain, and wherein the one or more processors are configured to identify the areas of interest based on values of the set of bins.”
Davis et al. (‘025) is directed to radar systems.  Davis et al. (‘025) teaches “to perform the spectral analysis, the one or more processors are configured to apply a discrete Fourier transform (DFT) to the received signals to generate a set of bins representing the received signals in an azimuth or elevation domain, and wherein the one or more processors are configured to identify the areas of interest based on values of the set of bins (paragraph 28: Doppler resolution refers to the capability of a radar to discriminate the velocity of different targets. There is a maximum Doppler shift that a radar can determine without ambiguity…this is known as the maximum unambiguous velocity…a radar system using multiple antennas can determine the angle of a target relative to some reference in either the horizontal plane (azimuth) or the elevation angle (angle relative to the horizontal plane) …a set of angles for which a radar can detect an object is called the field of view. Generally, with a fixed number of antennas, a large field of view would result is less angular resolution while a narrow field of view can provide better angular resolution. With certain antenna configurations, the elevation angle of an object can be determined; paragraph 90: depending on the outcome of the comparison, a set of samples, including the sample, are stored in one of one or more distinct memory buffers. Preferably, the set of samples are samples with similar Doppler, range and/or angle (azimuth and/or elevation)…in the preferred embodiment, the set includes all samples with the same range and Doppler…in a preferred embodiment, different thresholds may be configured for different range bins…in another preferred embodiment, the thresholds are determined by analyzing histograms of RDC3 sample magnitudes…different histograms may be computed for different subsets of RDC3 (e.g., one histogram per range bin)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630)/Silverstein et al. (‘785) with the teaching of Davis et al. (‘025) for improved radar detection of target (Davis et al. (‘025) – paragraph 6). In addition, all the prior art references, (Battisti (‘630), Silverstein et al. (‘785), Davis et al. (‘025)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing eigenvectors decomposition of the data matrix for target attribute analysis.
Regarding Claim 20, which is dependent on claim 19, Battisti (‘630)/Silverstein et al. (‘785)/Davis et al. (‘025) discloses the claimed invention of claim 19. Battisti (‘630)/Silverstein et al. (‘785) does not explicitly disclose “the one or more processors are configured to identify the areas of interest as being angles associated with bins whose values exceed a threshold.”
Davis et al. (‘025) is directed to radar systems.  Davis et al. (‘025) teaches “the one or more processors are configured to identify the areas of interest as being angles associated with bins whose values exceed a threshold (paragraph 90: depending on the outcome of the comparison, a set of samples, including the sample, are stored in one of one or more distinct memory buffers. Preferably, the set of samples are samples with similar Doppler, range and/or angle (azimuth and/or elevation)…in the preferred embodiment, the set includes all samples with the same range and Doppler…in a preferred embodiment, different thresholds may be configured for different range bins…in another preferred embodiment, the thresholds are determined by analyzing histograms of RDC3 sample magnitudes…different histograms may be computed for different subsets of RDC3 (e.g., one histogram per range bin)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630)/Silverstein et al. (‘785) with the teaching of Davis et al. (‘025) for improved radar detection of target (Davis et al. (‘025) – paragraph 6). In addition, all the prior art references, (Battisti (‘630), Silverstein et al. (‘785), Davis et al. (‘025)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing eigenvectors decomposition of the data matrix for target attribute analysis.
Regarding independent claim 21, Battisti (‘630) discloses “an apparatus (paragraph 41: Figure 2: radar apparatus; paragraph 3: radar system with array of antennas, transmitter transmits signals… the echo radar signal detected by antennas of array antennas) comprising: 
a signal generator configured to generate a radar signal (paragraph 15: radar signal comprising pulse trains); 
at least one transmit antenna configured to transmit the radar signal (paragraph 3: in radar systems, the transmitter transmits signals as pulse trains; paragraph 15: transmitted radar signal comprising pulse trains, called transmitted pulse); 
a plurality of antennas configured to receive a reflected radar signal, wherein each antenna of the plurality of antennas is configured to generate a respective received signal in response to the reflected radar signal (paragraph 15: the echo radar signal is a return signal produced by a target following the reflection thereof by a transmitted radar signal comprising pulse trains; paragraph 29-30: a step of receiving 101 the echo radar signal by means of an array of antennas A1, … AN tp provide a plurality of electric signals each associated to a respective antenna of the array of antennas A1,…AN.); and 
one or more processors (paragraphs 42: a processing chain com3prising a processing module 10 adapted to execute steps 101-103 of the procedure 100, and a further processing module, 20, and in particular a digital processing module 20, intended to execute the computing step 104 of the processing procedure 100) configured to:
calculate a first covariance matrix using the first signal array (Figure 1; paragraph 34: for each of the filtered digital signals, estimating 105 a plurality of interference covariance matrix); 
determine eigenvectors of the first covariance matrix along with eigenvalues corresponding to the eigenvectors of the first covariance matrix (Figure 1; paragraph 34: calculating 106 the eigenvalues and the associated eigenvectors of the covariance sub-matrixes).”
Battisti (‘630) does not explicitly disclose that one or more processors configured to:
perform spectral analysis on the received signals to generate a set of bins in a range domain; identify a first bin from the set of bins as corresponding to one or more targets; 
identify a first bin from the set of bins as corresponding to one or more targets; generate a first signal array as a digital representation of a portion of the received signals corresponding to the first bin;
form a first subspace using a subset of the eigenvectors of the first covariance matrix; generate a steering array comprising vectors representing responses of the plurality of antennas to signals received from different directions in a field of view; generate a first set of projections by projecting vectors from the steering array onto the first subspace; generate a first pseudo spectrum based on the first set of projections;
determine a direction of arrival of a first target based on the first pseudo spectrum
Silverstein et al. (‘785) relates to radar detection of moving targets. Silverstein et al. (‘785) teaches “perform spectral analysis on the received signals to generate a set of bins in a range domain (column 6 line 67 – column 7 line 1: for signals from d moving targets received by M pulses per coherent dwell, the frequency spectrum S(fi) evaluated at accurate Doppler frequency estimates)”, and
“form a first subspace using a subset of the eigenvectors of the first covariance matrix (column 3 line 21-48: a covariance generation unit constructs a sample covariance  matrix from a number of uncorrelated realizations…for a coherent dwell with M received echoes, the sample covariance matrix will be an MxM matrix…an eigen analysis processor generates a set of eigenvectors and eigenvalues from the sample covariance matrix…this results in two orthogonal subspaces referred to as a signal subspace and a noise subspace…the moving targets can be represented as vectors…these moving target vectors are primarily contained within the signal subspace, hence they are approximately orthogonal to the noise subspace and may be separated…once they are separated, the relative powers of the moving targets may be determined…a source number estimator determines the number of moving targets from the eigenvectors…a Doppler processor estimates the Doppler frequency shifts of the number of moving targets by employing a temporal frequency version of the super resolution spatial frequency estimation algorithms such as MUSIC, Root-MUSIC, or ESPRIT…a power estimation processor performs analysis based upon the effects of fluctuations due to finite data sampling on a sample covariance matrix… a target detection logic unit identifies moving targets to be tracked based upon the field-of-view and signal to noise ratio of the source. A signal synthesis and decoding unit processes the identified signals and suppresses undesired moving targets for presentation on an output device); 
generate a steering array comprising vectors representing responses of the plurality of antennas to signals received from different directions in a field of view (column 4 lines 45 – column 5 line 12: the angular direction (steering)is chosen by adjusting the phase of the signals at each phased array element…this steering process applies equally to both transmission and reception. In the interval between successive coherent dwells, the radar beam may be directed to other sectors 2-7, or 9 for similar sensing, and thus coverage of several fields of view may be interleaved to efficiently use the radar resources);
generate a first set of projections by projecting vectors from the steering array onto the first subspace (column 6 lines 43-58: In an infinite number of realizations, source dwell manifold vectors a(fi) are contained entirely within the signal subspace, hence they are orthogonal to the noise subspace. For finite numbers of dwell realization, the source dwell manifold vectors are only approximately orthogonal to the noise subspace eigenvectors…The explicit functional dependence on the system parameters of the finite projections of the source dwell manifold vectors a(fi) onto the noise subspace eigenvectors provide the necessary information to determine the relative source powers…A power estimation processor 70 performs computational analysis based upon fundamental considerations of the effects of fluctuations due to finite data samples on the mathematical structure of sample covariance matrix RN; column 7 lines 24-30: power estimation processor 70 calculates the projection of the estimated source dwell manifold vectors a(fi) onto the approximate noise subspace eigenvectors subspace eigenvectors ek of the sample covariance matrix RN); 
generate a first pseudo spectrum based on the first set of projections (column 6 lines 59-66: Doppler processor 80 creates a frequency spectrum S(fi) that is equal to the reciprocal of the square of the value of the projection of the source dwell manifold vectors a(fi) onto the noise subspace eigenvectors ek…the non-orthogonality of the dwell manifold vectors a(fi) with the noise subspace eigenvectors for finite number of dwell realizations implies that the values of the frequency spectrum S(fi) will be finite).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Kanamoto (‘535) with the teaching of Silverstein et al. (‘785) for improved radar detection of target (Silverstein et al. (‘785) – column 3 lines 57-59). In addition, both of the prior art references, (Kanamoto (‘535) and Silverstein et al. (785)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing eigenvectors decomposition of the data matrix for target attribute analysis.
Davis et al. (‘025) is directed to radar systems. Davis et al. (‘025) teaches “identify a first bin from the set of bins as corresponding to one or more targets; generate a first signal array as a digital representation of a portion of the received signals corresponding to the first bin (paragraph 71: once the data for a particular range bin (or bins) has been saved to memory for multiple consecutive scans, using the same scan parameters, micro-Doppler post processing can be performed, comprising the steps of concatenating or joining or linking each time series, optionally inserting zeros in the time series to compensate for any delays between scans, performing a fast Fourier transform (FFT) on each time series to convert them from the time domain to the Doppler frequency domain); 
determine a direction of arrival of a first target based on the first pseudo spectrum (paragraph 71: performing a fast Fourier transform (FFT) on each time series to convert them from the time domain to the Doppler frequency domain (or alternatively using a channelizer), followed by any angle-of-arrival processing (e.g., beamforming or angle super-resolution) that may be desired; paragraph 103: Using a sub-matrix of the left unitary matrix (representing the noise subspace) to compute the MUSIC spectrum over a specified range of angles. [0104] Writing to an output FIFO a list of angles corresponding to peaks of the MUSIC spectrum occurring in the specified range of angle; paragraph 95: using a control processor to choose a subset of range, Doppler, angle space based on past and current samples of the static slice and/or sRDC3 in the regions of interest, in which to perform super resolution angle of arrival processing; paragraph 103-104: using a sub-matrix of the left unitary matrix (representing the noise subspace) to compute the MUSIC spectrum over a specified range of angles…writing to an output FIFO a list of angles corresponding to peaks of the MUSIC spectrum occurring in the specified range of angle).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Kanamoto (‘535)/Silverstein et al. (‘785) with the teaching of Davis et al. (‘025) for improved radar detection of target (Davis et al. (‘025) – paragraph 6). In addition, all the prior art references, (Kanamoto (‘535), Silverstein et al. (‘785) and Davis et al. (‘025)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing eigenvectors decomposition of the data matrix for target attribute analysis.
Regarding Claim 22, which is dependent on independent claim 21, Battisti (‘630)/Silverstein et al. (‘785)/Davis et al. (‘025) discloses the claimed invention of claim 21. Battisti (‘630)/Silverstein et al. (‘785) does not explicitly disclose “the one or more processors are configured to identify the first bin based on a value of the first bin exceeding a threshold.”
Davis et al. (‘025) is directed to radar systems. Davis et al. (‘025) teaches “the one or more processors are configured to identify the first bin based on a value of the first bin exceeding a threshold (paragraph 90: for each untagged sample in RDC3, the decimator/sparsifier compares the magnitude of the sample to one or more thresholds configured by the control processor…depending on the outcome of the comparison, a set of samples, including the sample, are stored in one of one or more distinct memory buffers…the set of samples are samples with similar Doppler, range and/or angle (azimuth and/or elevation)…the set includes all samples with the same range and Doppler...in a preferred embodiment, different thresholds may be configured for different range bins…in another preferred embodiment, the thresholds are determined by analyzing histograms of RDC3 sample magnitudes…different histograms may be computed for different subsets of RDC3 (e.g., one histogram per range bin)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630)/Silverstein et al. (‘785) with the teaching of Davis et al. (‘025) for improved radar detection of target (Davis et al. (‘025) – paragraph 6). In addition, all the prior art references, (Battisti (‘630), Silverstein et al. (‘785), Davis et al. (‘025)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing eigenvectors decomposition of the data matrix for target attribute analysis.
Regarding Claim 23, which is dependent on claim 22, Battisti (‘630)/Silverstein et al. (‘785)/Davis et al. (‘025) discloses the claimed invention of claim 21. Battisti (‘630)/Davis et al. (‘025) does not explicitly disclose “the one or more processors are further configured to: estimate a total number of targets associated with the first bin based on a distribution of eigenvalues corresponding to the eigenvectors of the first covariance matrix; and identify the first subset of eigenvectors by excluding a number of eigenvectors whose eigenvalues are largest, the number of eigenvectors excluded being equal to the estimated total number of targets.”
Silverstein et al. (‘785) relates to radar detection of moving targets. Silverstein et al. (‘785) teaches “the one or more processors are further configured to: estimate a total number of targets associated with the first bin based on a distribution of eigenvalues corresponding to the eigenvectors of the first covariance matrix; and identify the first subset of eigenvectors by excluding a number of eigenvectors whose eigenvalues are largest, the number of eigenvectors excluded being equal to the estimated total number of targets (column 3 line 21-48: a covariance generation unit constructs a sample covariance  matrix from a number of uncorrelated realizations…for a coherent dwell with M received echoes, the sample covariance matrix will be an MxM matrix…an eigen analysis processor generates a set of eigenvectors and eigenvalues from the sample covariance matrix…this results in two orthogonal subspaces referred to as a signal subspace and a noise subspace…the moving targets can be represented as vectors…these moving target vectors are primarily contained within the signal subspace, hence they are approximately orthogonal to the noise subspace and may be separated…once they are separated, the relative powers of the moving targets may be determined…a source number estimator determines the number of moving targets from the eigenvectors…a Doppler processor estimates the Doppler frequency shifts of the number of moving targets by employing a temporal frequency version of the super resolution spatial frequency estimation algorithms such as MUSIC, Root-MUSIC, or ESPRIT…a power estimation processor performs analysis based upon the effects of fluctuations due to finite data sampling on a sample covariance matrix… a target detection logic unit identifies moving targets to be tracked based upon the field-of-view and signal to noise ratio of the source. A signal synthesis and decoding unit processes the identified signals and suppresses undesired moving targets for presentation on an output device)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630)/Davis et al. (‘025) with the teaching of Silverstein et al. (‘785) for improved radar detection of target (Silverstein et al. (‘785) – column 3 lines 57-59). In addition, all the prior art references, (Battisti (‘630), Silverstein et al. (‘785), Davis et al. (‘025)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing eigenvectors decomposition of the data matrix for target attribute analysis.
Regarding Claim 45, which is dependent on claim 42, and which is a corresponding method claim of device claim 19, Battisti (‘630)/Silverstein et al. (‘785)/Davis et al. (‘025) discloses all the claimed invention as shown above for claim 19.
Regarding Claim 46, which is dependent on claim 45, and which is a corresponding method claim of device claim 20, Battisti (‘630)/Silverstein et al. (‘785)/Davis et al. (‘025) discloses all the claimed invention as shown above for claim 20. 
Regarding independent Claim 47, which is a corresponding method claim of device claim 21, Battisti (‘630)/Silverstein et al. (‘785)/Davis et al. (‘025) discloses all the claimed invention as shown above for claim 21.
Regarding Claim 48, which is dependent on claim 47, and which is a corresponding method claim of device claim 22, Battisti (‘630)/Silverstein et al. (‘785)/Davis et al. (‘025) discloses all the claimed invention as shown above for claim 22. 
Regarding Claim 49, which is dependent on claim 47, and which is a corresponding method claim of device claim 23, Battisti (‘630)/Silverstein et al. (‘785)/Davis et al. (‘025) discloses all the claimed invention as shown above for claim 23. 

Claims 24 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Battisti (WO2014020630)/Silverstein et al. (US 5,262,785)/Davis et al. (US 2017/0293025 A1), and further in view of Wu et al. (US 2020/0191943 A1).
Regarding Claim 24, which is dependent on claim 23, Battisti (‘630)/Silverstein et al. (‘785)/Davis et al. (‘025) discloses the claimed invention of claim 23. Battisti (‘630)/Silverstein et al. (‘785)/Davis et al. (‘025) does not explicitly disclose “to estimate the total number of targets associated with the first bin, the one or more processors are configured to apply an Akaike information criterion to the distribution of eigenvalues.”
Wu et al. (‘943) relates to object tracking. Wu et al. (‘943) teaches “to estimate the total number of targets associated with the first bin, the one or more processors are configured to apply an Akaike information criterion to the distribution of eigenvalues (claim 2:  an Akaike Information Criterion (AIC); paragraph 137: the function (e.g. function of operands) may comprise: eigenvalue)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparaus of Battisti (‘630)/Silverstein et al. (‘785)/Davis et al. (‘025) with the teaching of Wu et al. (‘943) for improved radar detection of target (Wu et al. (‘943) – paragraph 30). In addition, all the prior art references, (Battisti (‘630), Silverstein et al. (‘785), Davis et al. (‘025), Wu et al. (‘943)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing eigenvectors decomposition of the data matrix for target attribute analysis.
Regarding Claim 50, which is dependent on claim 49, and which is a corresponding method claim of device claim 24, Battisti (‘630)/Silverstein et al. (‘785)/Davis et al. (‘025)/Wu et al. (‘943) discloses all the claimed invention as shown above for claim 24. 

Claims 25 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Battisti (WO2014020630)/Silverstein et al. (US 5,262,785)/Davis et al. (US 2017/0293025 A1), and further in view of Kanamoto (US 2012/242535 A1).
Regarding Claim 25, which is dependent on independent claim 21, Battisti (‘630)/Silverstein et al. (‘785)/Davis et al. (‘025) discloses the claimed invention of claim 21. Battisti (‘630) further teaches “the one or more processors are further configured to: identify a second bin from the set of bins as corresponding to one or more targets; generate a second signal array as a digital representation of a portion of the received signals corresponding to the second bin (paragraphs 43: digital to analog converter; paragraph 44: the digital signal processing modules 20 may be implemented by using one or31 more digital signals processors); 
calculate a second covariance matrix using the second signal array (Figure 1; paragraph 34: for each of the filtered digital signals, estimating 105 a plurality of interference covariance matrix); 
determine eigenvectors of the second covariance matrix along with eigenvalues corresponding to the eigenvectors of the second covariance matrix (Figure 1; paragraph 34: calculating 106 the eigenvalues and the associated eigenvectors of the covariance sub-matrixes); Battisti (‘630)/Silverstein et al. (‘785)/Davis et al. (‘025) does not explicitly disclose “to estimate the total number of targets associated with the first bin, the one or more processors are configured to apply an Akaike information criterion to the distribution of eigenvalues.”
Battisti (‘630)/Davis et al. (‘025) does not explicitly disclose:
form a second subspace using a subset of the eigenvectors of the second covariance matrix; generate a second set of projections by projecting vectors from the steering array onto the second subspace; generate a second pseudo spectrum based on the second set of projections; and
determine a direction of arrival of a second target based on the second pseudo spectrum.
Silverstein et al. (‘785) relates to radar detection of moving targets. Silverstein et al. (‘785) teaches “form a second subspace using a subset of the eigenvectors of the second covariance matrix (column 3 line 21-48: a covariance generation unit constructs a sample covariance  matrix from a number of uncorrelated realizations…for a coherent dwell with M received echoes, the sample covariance matrix will be an MxM matrix…an eigen analysis processor generates a set of eigenvectors and eigenvalues from the sample covariance matrix…this results in two orthogonal subspaces referred to as a signal subspace and a noise subspace…the moving targets can be represented as vectors…these moving target vectors are primarily contained within the signal subspace, hence they are approximately orthogonal to the noise subspace and may be separated…once they are separated, the relative powers of the moving targets may be determined…a source number estimator determines the number of moving targets from the eigenvectors…a Doppler processor estimates the Doppler frequency shifts of the number of moving targets by employing a temporal frequency version of the super resolution spatial frequency estimation algorithms such as MUSIC, Root-MUSIC, or ESPRIT…a power estimation processor performs analysis based upon the effects of fluctuations due to finite data sampling on a sample covariance matrix… a target detection logic unit identifies moving targets to be tracked based upon the field-of-view and signal to noise ratio of the source. A signal synthesis and decoding unit processes the identified signals and suppresses undesired moving targets for presentation on an output device); 
generate a second set of projections by projecting vectors from the steering array onto the second subspace (column 4 lines 45 – column 5 line 12: the angular direction (steering)is chosen by adjusting the phase of the signals at each phased array element…this steering process applies equally to both transmission and reception. In the interval between successive coherent dwells, the radar beam may be directed to other sectors 2-7, or 9 for similar sensing, and thus coverage of several fields of view may be interleaved to efficiently use the radar resources; column 6 lines 43-58: In an infinite number of realizations, source dwell manifold vectors a(fi) are contained entirely within the signal subspace, hence they are orthogonal to the noise subspace. For finite numbers of dwell realization, the source dwell manifold vectors are only approximately orthogonal to the noise subspace eigenvectors…The explicit functional dependence on the system parameters of the finite projections of the source dwell manifold vectors a(fi) onto the noise subspace eigenvectors provide the necessary information to determine the relative source powers…A power estimation processor 70 performs computational analysis based upon fundamental considerations of the effects of fluctuations due to finite data samples on the mathematical structure of sample covariance matrix RN; column 7 lines 24-30: power estimation processor 70 calculates the projection of the estimated source dwell manifold vectors a(fi) onto the approximate noise subspace eigenvectors subspace eigenvectors ek of the sample covariance matrix RN); 
generate a second pseudo spectrum based on the second set of projections (column 6 lines 59-66: Doppler processor 80 creates a frequency spectrum S(fi) that is equal to the reciprocal of the square of the value of the projection of the source dwell manifold vectors a(fi) onto the noise subspace eigenvectors ek. The non-orthogonality of the dwell manifold vectors a(fi) with the noise subspace eigenvectors for finite number of dwell realizations implies that the values of the frequency spectrum S(fi) will be finite).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630)/Davis et al. (‘025) with the teaching of Silverstein et al. (‘785) for improved radar detection of target (Silverstein et al. (‘785) – column 3 lines 57-59). In addition, all the prior art references, (Battisti (‘630), Silverstein et al. (‘785), Davis et al. (‘025)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing eigenvectors decomposition of the data matrix for target attribute analysis.
Kanamoto (‘535) relates to an electronic scanning radar apparatus and a received wave direction estimating method. Kanamoto (‘535) teaches “determine a direction of arrival of a second target based on the second pseudo spectrum (paragraph 247: derive a spectrum having peak characteristics matching the direction of a target; paragraph 36: the presence of a target is detected and can calculate the direction of arrival of the received wave based on the extended complex data)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630)/Silverstein et al. (‘785)/Davis et al. (‘025) with the teaching of Kanamoto (‘535) for improving target attribute processing more accurately (Cuicham (‘171) – paragraph 34). In addition, all the prior art references, (Battisti (‘630), Silverstein et al. (‘785), Davis et al. (‘025), Kanamoto (‘535)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing eigenvectors decomposition of the data matrix for target attribute analysis.
Regarding Claim 51, which is dependent on claim 47, and which is a corresponding method claim of device claim 25, Battisti (‘630)/Silverstein et al. (‘785)/Davis et al. (‘025)/Kanamoto (‘535) discloses all the claimed invention as shown above for claim 25. 

Claims 26 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Battisti (WO2014020630)/Silverstein et al. (US 5,262,785)/Davis et al. (US 2017/0293025 A1)/Kanamoto (US 2012/242535 A1), and further in view of Roh (US 2019/0178985 A1).
Regarding Claim 26, which is dependent on claim 25, Battisti (‘630)/Silverstein et al. (‘785)/Davis et al. (‘025)/Kanamoto (‘535) discloses the claimed invention of claim 25. Battisti (‘630)/Silverstein et al. (‘785)/Davis et al. (‘025)/Kanamoto (‘535) does not explicitly disclose “the one or more processors are further configured to: generate a range-azimuth representation of the field of view based on the direction of arrival of the first target, the direction of arrival of the second target, a distance associated with the first bin, and a distance associated with the second bin.”
Roh (‘985) teaches relates to electrical systems, and more particularly, to a radar processing chain for frequency-modulated continuous wave radar systems. Roh (‘985) teaches “the one or more processors are further configured to: generate a range-azimuth representation of the field of view based on the direction of arrival of the first target, the direction of arrival of the second target, a distance associated with the first bin, and a distance associated with the second bin (paragraph 17: the signal processor 106 also determines an angular spectrum for each range bin using the sample values in the clutter corrected signal…in practice, the angular spectrum can be determined via application of a covariance-based direction-of-arrival determination algorithm…the signal processor 106 can then review the generated angular spectra to across the set of range bins to determine if an object is present. In one implementation, the determined angular spectrum is represented as a range-azimuth spectrum matrix representing a strength of a returned signal as a two-dimensional mapping of range and azimuth, referred to as a “range-azimuth profile” relative to the radar sensor module…this matrix can be searched for peak values, for example, via a constant false alarm rate (CFAR) algorithm. The locations of any detected objects can then be stored in a non-transitory memory 108 for later use, for example, by an automated system associated with the frequency-modulated continuous wave radar system 100)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Battisti (‘630)/Silverstein et al. (‘785)/Davis et al. (‘025)/Kanamoto (‘535) with the teaching of Roh (‘985) for improving target attribute processing more accurately (Roh (‘985) – paragraph 6). In addition, all the prior art references, (Battisti (‘630), Silverstein et al. (‘785), Davis et al. (‘025), Kanamoto (‘535), Roh (‘985)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting radar signal and acquiring plurality of data points from the reflected signals from plurality of scans, arranging data points in clusters or arrays, performing decomposition of the data matrix for target attribute analysis.
Regarding Claim 52, which is dependent on claim 51, and which is a corresponding method claim of device claim 26, Battisti (‘630)/Silverstein et al. (‘785)/Davis et al. (‘025)/Kanamoto (‘535)/Roh (‘985) discloses all the claimed invention as shown above for claim 26. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Witzgall et al. (US 2002/0065664 A1) discloses FIG. 6 is a plot of false alarm rate (FAR) versus rank of the weight vector for each of FR-AR, signal dependent PC-AR and the reduced rank AR estimation according to the present invention (paragraph 51); FIG. 10 is a plot of false alarm rate versus sample support for each of FR-AR, signal independent PC-AR and the reduced rank AR estimation according to the present invention (paragraph 55).
Shattil (US 10,797766 B1) discloses blind signal separation by employing sparse updates to a Multiple-Input, Multiple Output (MIMO) system and exploiting computations from a previous eigensystem to compute the updated eigensystem(s). The set of all eigenvectors of a linear transformation, each paired with its corresponding eigenvalue, is called the full eigensystem of that transformation. In some aspects disclosed herein, the eigensystem computed from a first data set used for updating eigenvalues corresponding to an updated data set may not comprise the full eigensystem (i.e., all eigenvectors and eigenvalues), but rather may be a partial version of the full eigensystem. Similarly, the eigensystem computed for any updated data set may be only a partial version of the full eigensystem. In some aspects, the (partial version) eigensystem may comprise only eigenvalues, and may comprise fewer than the total number of eigenvalues, such as the minimum eigenvalue, the maximum eigenvalue, or both. Once a particular MIMO system configuration is selected, its corresponding full eigensystem may be computed. The (first and updated) data set can comprise signal measurements from individual antennas, channel estimates made from such signal measurements, a covariance, or any other functions of the signal measurements. In the disclosed aspects, sparse updates can comprise one or more of updating antenna selection, updating antenna locations (such as via navigation of mobile platforms), updating antenna orientation, and updating spatial multiplexing weights. Further enhancements in computational efficiency can be achieved by employing less than the total number of eigenvalues to estimate MIMO performance for each candidate eigensystem, followed by filtering the set of candidates based on their respective MIMO performance estimates. Methods of blind signal analysis that can be employed herein include principal component analysis, independent component analysis, dependent component analysis, singular value decomposition (SVD), eigen-decomposition (ED), non-negative matrix factorization, stationary subspace analysis, and common spatial pattern (column 2 lines 9-60).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648